Exhibit 10.1(b)

 

Schedule of Officers and Directors that are parties to Indemnification Agreement
with Impac Mortgage Holdings, Inc.

 

Joseph R. Tomkinson

  September 24, 2002        

William S. Ashmore

  September 24, 2002        

Richard J. Johnson

  September 24, 2002        

Ronald M. Morrison

  September 24, 2002        

Gretchen D. Verdugo

  September 24, 2002        

James Walsh

  September 2, 2002        

Stephan R. Peers

  September 2, 2002        

Frank P. Filipps

  September 2, 2002        

William E. Rose

  September 2, 2002        

Leigh J. Abrams

  September 2, 2002        